          Case 6:20-cv-01012-ADA Document 18 Filed 01/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                     Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                        Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                                Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                        Civil Action No. 6:20-cv-1015-ADA
                                                     Civil Action No. 6:20-cv-1016-ADA
                       Plaintiff,
                                                     Civil Action No. 6:20-cv-1017-ADA
                                                     Civil Action No. 6:20-cv-1018-ADA
                v.                                   Civil Action No. 6:20-cv-1019-ADA
                                                     Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD.,                       Civil Action No. 6:20-cv-1021-ADA
                                                     Civil Action No. 6:20-cv-1022-ADA
                       Defendant.
                                                     JURY TRIAL DEMANDED


                       TP-LINK TECHNOLOGIES CO., LTD.’S
                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Defendant TP-Link Technologies Co., Ltd. ( 联 洲 技 术 有 限 公 司 ) is a corporation

organized under the laws of China. TP-Link Technologies Co., Ltd. has no parent company. No

publicly held corporation has an ownership interest of 10% or more in TP-Link Technologies Co.,

Ltd.’s stock.




TP-LINK TECHNOLOGIES CO., LTD.’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT                 Page 1
         Case 6:20-cv-01012-ADA Document 18 Filed 01/04/21 Page 2 of 3




Dated: January 4, 2021                           Respectfully submitted,

                                                 FISH & RICHARDSON P.C.

                                                 By: /s/ David M. Hoffman
                                                     John T Johnson (pro hac vice pending)
                                                     jjohnson@fr.com
                                                     Jeffrey C. Mok (pro hac vice pending)
                                                     jmok@fr.com
                                                     7 Times Square, 20th Floor
                                                     New York, NY 10036
                                                     Tel: (212) 765-5070
                                                     Fax: (212) 258-2291

                                                      David M. Hoffman
                                                      Texas Bar No. 24046084
                                                      hoffman@fr.com
                                                      111 Congress Avenue, Suite 810
                                                      Austin, TX 78701
                                                      Tel: (512) 472-5070
                                                      Fax: (512) 320-8935

                                                 COUNSEL FOR DEFENDANT,
                                                 TP-LINK TECHNOLOGIES CO., LTD.




TP-LINK TECHNOLOGIES CO., LTD.’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT                 Page 2
         Case 6:20-cv-01012-ADA Document 18 Filed 01/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on January 4, 2021, and was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1).


                                                      /s/ David M. Hoffman
                                                      David M. Hoffman




TP-LINK TECHNOLOGIES CO., LTD.’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT                 Page 3
